PER CURIAM.
AND NOW, this 20th day of August, 2018, the Petition for Allowance of Appeal at 139 EAL 2018 is GRANTED. The issues, as stated by petitioners, are:
1. May a litigant simultaneously pursue inconsistent, alternative remedies in a civil action in Pennsylvania prior to the entry of final judgment?
2. When one party to a contract breaches, should the non-breaching party be permitted to continue performance, if reasonable under the circumstances, and to maintain, in the alternative, causes of action for termination of the agreement if material, or if not material, for damages from the breach?
The Cross Petition for Allowance of Appeal at 152 EAL 2018 is DENIED.